Citation Nr: 0617697	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-04 857 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service consecution for hepatitis C. 

2. Entitlement to service connection for bipolar disorder. 

3. Entitlement to service connection for borderline 
personality disorder. 

4. Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served active duty from October 1967 to September 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office's (RO) in June 2000, denying 
service connection for hepatitis C, bipolar disorder, and 
borderline personality disorder, and in September 2003, 
denying service connection for post-traumatic stress 
disorder. 

When the appeal was initially before the Board in May 2005, 
it was remanded to afford the veteran a hearing before the 
Board, which was subsequently held in September 2005 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the veteran's file.  At the hearing, the 
veteran submitted copies of VA records from 2002 to 2005 and 
waived the right to have the evidence initially reviewed by 
the RO. 


FINDINGS OF FACT

1. Hepatitis C is unrelated to any event during active 
service.

2. Bipolar disorder did not have onset during service and is 
otherwise unrelated to service.

3. Borderline personality disorder is not a disease for the 
purpose of VA disability compensation. 

4. The veteran did not serve in combat and there is no 
medical evidence of a diagnosis of post-traumatic stress 
disorder. 


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2. Bipolar disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3. Borderline personality disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(c) (2005). 

4. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, except for the claim of service 
connection for post-traumatic stress disorder, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Pelegrini at 120; 
VAOPGCPREC 7-2004.  The Court also stated that the appellant 
does have the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 120. 

As alluded to above, except for the claim of service 
connection for post-traumatic stress disorder, the claims of 
service connection were adjudicated in June 2000 before the 
enactment of the VCAA in November 2000.  In April 2001 and in 
October 2003, the RO notified the veteran of the VCAA by 
letters.  The notice included the type of evidence needed to 
substantiate the claims for service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession, in support of his claims.  The 
notices also included the effective date provision for 
service connection, that is, the date of receipt of the 
claims, as the claims were received more than one year after 
service. 

As for the claim of service connection for post-traumatic 
stress disorder, the RO provided pre-adjudication VCAA notice 
in July and August 2003.  A subsequent VCAA notice was sent 
in January 2004.  The content of the VCAA notice included the 
information and evidence not of record that was necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant was expected to provide.  Also, he was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices also included the 
effective date provision for service connection, that is, the 
date of receipt of the claim, as the claim was received more 
than one year after service.

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

To the extent that the VCAA notices came after the June 2000 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he also did.  For 
these reasons, the veteran has not been prejudiced by late 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Although the VCAA notices did not include the criteria for 
rating the claimed disabilities, since the Board is denying 
the claims for service connection, any question as to the 
disability rating is rendered moot and any defect with 
respect to the notice required under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claims. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims 
and as there is otherwise no additional evidence to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Hepatitis C 

The veteran's claim of service connection for hepatitis C was 
received at the RO in March 2000.    

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of hepatitis C.  

VA records also disclose that in May 1995 the veteran was 
hospitalized for substance abuse.  History included 
intravenous drug dependence for 20 years.  Lab testing was 
positive for hepatitis C.  In January 1996 and February 1996, 
the veteran was hospitalized for complications of hepatitis.  
History included hepatitis C since 1991.  Also history was 
positive for blood tranfusions after a motor vehicle accident 
in 1991 and for intravenous drug use.  The pertinent 
diagnosis was chronic hepatitis C.  

VA records, dating from 1997 to 2005, disclose a long history 
of polysubstance abuse, beginning after service (August 
1998), and the assessment or diagnosis of chronic hepatitis C 
(report of VA hospitalization from July 1997 to November 
1997; VA records: September 1998, February 2000, March 2001, 
March 2002, November 2003, May 2004, and May 2005).  In March 
2002, the veteran stated that he started IV drug use during 
service. 

Records of the Social Security Administration disclose that 
in May 2000 it was reported that the veteran had elevated 
liver function tests due to hepatitis C.  In September 2000, 
hepatitis C was diagnosed with a history dating to 1996 on 
one report and to 1984 on another report. 

In October 2002, the veteran testified that hepatitis C was 
diagnosed in 1996, which he attributed to unprotected sex 
during service.  He also testified that after service he had 
additional risk factors for hepatitis C, namely, unprotected 
sex, tattoos, blood tranfusions, and intravenous drug use.  
At the hearing in September 2005, the veteran retracted the 
statement that he had unprotected sex during service, but he 
stated that he might have borrowed a razor from someone and 
when he entered service he received shots from an air gun.  
He testified that he was treated for hepatitis C by VA in 
1996.

Analysis

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty during service.  38 U.S.C.A. § 1110.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a).  Service connection may also 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The service medical records do not document hepatitis C 
during service.  After service, the medical evidence shows 
that hepatitis C was first documented by VA in 1995; 
subsequently, there was a history of hepatitis C dating to 
1991.  In any event, hepatitis C was initially shown at least 
20 years after discharge from service in 1971.  Based on this 
evidence, there is no factual basis to establish that 
hepatitis C was incurred coincident with service.  

However as hepatitis C is a viral disease that may be 
asymptomatic at the time of infection, service connection may 
still be warranted if all the evidence establishes that the 
disease was incurred in service.  The remaining question is 
whether there is medical evidence of a link between an in-
service event, an injury or disease, and hepatitis C first 
shown many years after service. 

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Blood transfusions, poorly 
sterilized medical instruments, and shared and unsterilized 
needles or syringes are recognized risk factors for hepatitis 
C, as are certain sexual practices, intravenous drug use, and 
health care workers, who are exposed to infected blood or 
blood products. 

The veteran has described different events during service 
that may have caused hepatitis C.  One event was the use of a 
shared razor, suggesting that he may have been in contact 
with infected blood.  There is no documentation that the 
veteran was cut with a shared razor, and while it would not 
be unusual to cut oneself while shaving, it would be purely 
speculative to suggest that the razor was contaminated with 
hepatitis C.  

As for the implication that the veteran obtained hepatitis C 
by shots with an air gun, there is a lack of scientific 
evidence to document transmission of hepatitis C virus with 
an air gun injector.  Veterans Benefits Administration, Fast 
Letter 04-13 (June 29, 2004)

The veteran also attributed hepatitis C to unprotected sex 
during service, but later recanted with testimony at his 
hearing in September 2005.  

As for the veteran's statement, which was recorded in March 
2002, that he started IV drug use during service, under the 
laws administered by the VA, service connection may be 
granted only where a disability was incurred or aggravated in 
the line of duty and was not the result of the veteran's 
abuse of drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a).  Even if it were to be accepted that the veteran 
had engaged in intravenous drug use in service, and that 
current hepatitis C resulted from it, hepatitis C could not 
be service connected on that basis. The law, as cited above, 
prohibits such a grant on the basis that the disability arose 
due to the veteran's abuse of drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a). 

Where as here, the determinative issue involves etiology or a 
medical diagnosis, competent medical evidence is required to 
substantiate the claim.  To the extent that in his statements 
and testimony the veteran relates hepatitis C to service, the 
veteran as a lay person is not competent to offer a medical 
opinion as to the cause of hepatitis C, and his statements 
and testimony are not afforded any probative weight.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In the absence of competent medical evidence that links 
hepatitis C to a recognized risk factor that was incurred 
during service, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

2. Bipolar Disorder 

The veteran's claim of service connection for bipolar 
disorder was received at the RO in March 2000.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a psychiatric illness.  

After service, VA records, dated in March 1993, disclose that 
the veteran was seen for depression and marital problems.  He 
reported a 20-year history of depression and anxiety.  On 
further evaluation in April 1993, there was a long history of 
mood swings, and the assessment was bipolar disorder.  

In February 1996, the veteran was hospitalized for jaundice.  
History included bipolar disorder since 1991.  The pertinent 
diagnosis was bipolar disorder. 

VA records, including hospital, from 1994 to 2005 disclose 
several psychiatric evaluations, and bipolar disorder was 
consistently assessed or diagnosed with a history, dating to 
the early 1990s. (May, September, and November 1995, January 
1996, August and September 1998, October 1999, February 2000, 
March 2001, March and October 2002, November 2003, May 2004, 
and May 2005).  

The diagnosis of bipolar disorder was also consistent with 
county medical records, dated in September 1998. 

Records of the Social Security Administration disclose that 
on psychological evaluation in February 2000 and in March 
2002 and on psychiatric evaluation in April 2001, the 
diagnoses included bipolar disorder.  History included 
treatment by VA from 1993 to 1998. 

In October 2002, the veteran testified that he did not seek 
treatment for behavior problems during service because if he 
had he would have been removed from his job in an 
intelligence unit.  Also, he stated that he was first 
diagnosed with bipolar disorder in 1983.  In September 2005, 
the veteran testified that he was not treated for bipolar 
disorder during service, and he was diagnosed with bipolar 
disorder by VA in 1986. 

Analysis 

As stated previously, service connection may be granted for 
disability resulting from injury suffered or disease 
contracted in the line of duty during service.  38 U.S.C.A. § 
1110.  

Bipolar disorder was not shown to be present during service 
and after service bipolar disorder was first documented in 
1993, more than 20 years after service, although at the time 
there was a 20 year history of depression and anxiety.  In 
either event, there is no factual basis to establish that 
bipolar disorder was incurred coincident with service.   

The remaining question is whether bipolar disorder, diagnosed 
after discharge from service, is otherwise related to 
service.  38 C.F.R. § 3.303(d). 

To establish that the post-service bipolar disorder is 
related to service requires medical evidence that the bipolar 
disorder is associated with an injury, disease, or event in 
service.  In this case, there is no medical evidence 
suggesting a link between an event in service and the current 
bipolar disorder to satisfy the nexus element required to 
establish service connection. 

To the extent that in his statements and testimony the 
veteran relates bipolar disorder to service, the veteran as a 
lay person is not competent to offer a medical opinion, and 
his statements and testimony do not constitute medical 
evidence to substantiate the claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the absence of medical evidence that bipolar disorder, 
first shown many years after service, had onset during 
service, or competent medical evidence that the current 
bipolar disorder is related to service or any event during 
service, the preponderance of the evidence is against the 
claim.  As the Board may consider only independent medical 
evidence to support its finding, and as there is no favorable 
medical evidence that the current bipolar disorder is related 
service, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).  

3. Borderline Personality Disorder 

The veteran's claim of service connection for borderline 
personality disorder was received at the RO in March 2000.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a personality disorder.  

After service, VA hospital records from 1995 to 2005 disclose 
a diagnosis of antisocial/borderline personality disorder 
(September 1995, January 1996, and September 1998). 



Analysis 

In accordance with 38 C.F.R. § 3.303(c), personality 
disorders are not diseases or injuries for the purpose of VA 
disability compensation.  For this reason, the claim fails 
because of the lack of entitlement under the law.


4. Post-Traumatic Stress Disorder 

The veteran's claim of service connection for post-traumatic 
stress disorder was received at the RO in April 2002.  

The service medical records do not affirmatively show that 
post-traumatic stress disorder was present coincident with 
service. 

After service, on VA hospitalization in September 1998, the 
veteran gave a history of PTSD; however, the assessment was 
insufficient symptoms or signs for a diagnosis of post-
traumatic stress disorder.  

Records of the Social Security Administration disclose that 
on evaluation in October 2000 the veteran alleged that he had 
post-traumatic stress disorder.  On psychiatric evaluation in 
April 2001 and on psychological evaluation in March 2002 in 
which the veteran alleged PTSD, the diagnoses did not include 
PTSD.  

In a statement received in August 2003, the veteran stated 
that he used alcohol in service to medicate stress. 

In September 2005, the veteran testified that he did not 
serve in Vietnam.  He stated that a staff sergeant made 
comments about him, which he considered to be sexual 
harassment.



Analysis 

In addition to the general principles of service connection, 
service connection for post-traumatic stress disorder to 
include as the result of a personal assault requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet.App. 247, 253 (1999).  The absence of 
any one element will result in the denial of service 
connection.  See Coburn v. Nicholson, 19 Vet.App. 427, 431 
(2006).

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  After a review of the record, there 
is no medical evidence of a diagnosis of post-traumatic 
stress disorder.  The record does show that the veteran gave 
a history of PTSD during VA hospitalization in September 
1998; however, the assessment was insufficient symptoms or 
signs for a diagnosis of post-traumatic stress disorder.  
Also, the records of the Social Security Administration 
disclose that the veteran alleged that he had post-traumatic 
stress disorder, but on psychiatric evaluation in April 2001 
and on psychological evaluation in March 2002 in which the 
veteran alleged PTSD, the diagnoses did not include PTSD.  

As for the veteran's statement that he used alcohol in 
service to medicate stress, as a layperson he is not 
competent to offer an opinion that the stress in service was 
related to PTSD, and consequently his statement does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  As for the veteran's testimony that a staff 
sergeant made comments about him, which he considered to be 
sexual harassment, which he also associates with stress, 
sexual harassment is not a personal assault for the purpose 
of establishing an in-service stressor to support the 
diagnosis of post-traumatic stress disorder under 38 C.F.R. 
§ 3.304(f).   

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied. 

Service connection for bipolar disorder is denied. 

Service connection for borderline personality disorder is 
denied. 

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


